         Case 3:18-cv-01367-AC         Document 51       Filed 03/27/20   Page 1 of 4




ANDREW Z. TAPP, Florida Bar #68002
Pro Hac Vice
Metropolitan Law Group, PLLC
1971 W. Lumsden Road, #326
Brandon, FL 33511-8820
Phone: 813.228.0658
Email: Andrew@Metropolitan.legal

ROBERT E. REPP, OSB #742687
P.O. Box 148
Marylhurst, OR 97036
Phone: 503-701-9659
Email: Repp.medlaw@gmail.com
       Attorneys for Plaintiff



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON



  ASTORIA DOWNTOWN MARKET, et                       Case No.: 3:18-cv-01367-AC
  al.,

                         Plaintiffs,                PLAINTIFFS’ MOTION FOR AWARD
  v.                                                OF ATTORNEY’S FEES AND COSTS,
                                                    AND TO TAX COSTS
  UNITED STATES OF AMERICA,

                         Defendant.


                     MOTION FOR ATTORNEY’S FEES AND COSTS

       Plaintiffs, Astoria Downtown Market, and Samuel McDaniel, by and through their

undersigned counsel, hereby move this Court pursuant to Fed. R. Civ. P. 54(d), 28 U.S.C. §2412(d)

and 5 U.S.C. §504 et seq., for an award of attorney’s fees and costs.

       1. This action concerned a Final Agency Decision issued by the Defendant through its

           Department of Agriculture, Food and Nutrition Service (FNS), on June 20th, 2018 in

                       PLAINTIFFS’ MOTION FOR FEES AND COSTS
                                      Page 1 of 4
 Case 3:18-cv-01367-AC         Document 51       Filed 03/27/20     Page 2 of 4




   which the Defendant permanently denied the Plaintiffs participation in the

   Supplemental Nutrition Assistance Program (SNAP).

2. The basis for the Department’s permanent denial of the Plaintiffs’ application was that

   he lacked sufficient business integrity under 7 C.F.R. §278.1(b)(3) based upon Plaintiff

   McDaniel’s 2007 conviction for Unlawful Possession of Psilocin, Unlawful Delivery

   of Psilocin, and Unlawful Delivery of Marijuana.

3. On December 16th, 2019, the Honorable John V. Acosta, United States Magistrate

   Judge, entered his Findings & Recommendation (Doc. 47) on the parties’ competing

   motions for summary judgment. In pertinent part, Magistrate Judge Acosta found in

   favor of the Plaintiffs:

              “McDaniel’s Convictions do not fall within the scope of 7 C.F.R.
              §278.1(b)(3)(i)(A) because a conviction for delivery of controlled
              substances is not a fraud-like crime related to Plaintiffs’ business
              integrity. Therefore, the Agency’s permanent denial under the cross-
              referenced Section 278.1(k)(3)(i) was not in accordance with law and
              fails the arbitrary and capricious standard.” Page 16.

4. Subsequently, this Court entered an Order (Doc. 49) which adopted the Magistrate

   Judge’s findings of fact, conclusions of law and recommendations. Judgment was

   subsequently entered (Doc. 50) in favor of the Plaintiffs.

5. Without a doubt, the Plaintiffs are the prevailing parties in this matter. The one-count

   Complaint filed by the Plaintiffs (Doc. 1) specifically sought the reversal of the

   permanent denial of participation in the SNAP program, and attorney’s fees and court

   costs. Page 9. The Defendant’s position was diametrically opposed to such relief, and

   as a result, the entire matter boiled down to whether or not the permanent SNAP

   application denial would be upheld or reversed.

               PLAINTIFFS’ MOTION FOR FEES AND COSTS
                              Page 2 of 4
         Case 3:18-cv-01367-AC          Document 51       Filed 03/27/20      Page 3 of 4




       6. Mr. McDaniel’s net worth is below the threshold established by 5 U.S.C.

           §504(b)(1)(B). A copy of Mr. McDaniel’s Declaration is attached hereto as Exhibit A.

       7. The Defendant’s administrative and litigation positions were not substantially justified,

           nor do any special circumstances exist which would make an award of fees and costs

           unjust.

       8. In fact, given that the Plaintiffs cannot recover monetary damages pursuant to 7 U.S.C.

           §2023, and given that the Plaintiffs have lost considerable revenue and business

           opportunities as a result of the Department’s application denial, denying the Plaintiffs

           their attorneys’ fees and costs would be unjust.

       9. As such, pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d), and the

           Administrative Practices Act, 5 U.S.C. §504 et seq., the Plaintiffs are entitled to an

           award of reasonable attorneys’ fees and non-taxable costs.

       10. Likewise, pursuant to Federal Rule of Civil Procedure 54(d)(1), the Plaintiffs are also

           entitled to costs.

       11. Metropolitan Law Group and Robert E. Repp, Esq., represented the Plaintiffs in this

           matter, and Metropolitan Law Group represented the Plaintiffs during the

           Administrative Proceedings.

       12. The Plaintiffs respectfully request that this Court award $22,435.00 in attorney’s fees

           and $1,482.22 in costs. A copy of the Declaration of Andrew Z. Tapp, Esq. is attached

           hereto as Exhibit B.

       WHEREFORE, the Plaintiffs, Astoria Downtown Market, and Samuel McDaniel

respectfully request this Honorable Court enter an Order granting this motion and awarding the

Plaintiffs $22,435.00 in reasonable attorney’s fees and $1,482.22 in costs, in addition to such other
                       PLAINTIFFS’ MOTION FOR FEES AND COSTS
                                      Page 3 of 4
         Case 3:18-cv-01367-AC          Document 51     Filed 03/27/20    Page 4 of 4




relief that this Court deems just and appropriate.

       Respectfully submitted this 27th day of March, 2020.


                                                 /s/ Andrew Z. Tapp
                                               ANDREW Z. TAPP, Florida Bar #68002
                                               Pro Hac Vice
                                               Metropolitan Law Group, PLLC
                                               1971 W. Lumsden Road, #326
                                               Brandon, FL 33511-8820
                                               Phone: 813.228.0658
                                               Email: Andrew@Metropolitan.legal
                                               And
                                               ROBERT E. REPP, OSB #742687
                                               P.O. Box 148
                                               Marylhurst, OR 97036
                                               Phone: 503-701-9659
                                               Email: Repp.medlaw@gmail.com
                                               Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 27, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, and a true and correct copy of foregoing pleading

was sent via Email to counsel for Defendant:

       Alison Milne, Esq.
       Alison.Milne@usdoj.gov



                                Andrew Z. Tapp
                                      Andrew Z. Tapp, Esq.




                       PLAINTIFFS’ MOTION FOR FEES AND COSTS
                                      Page 4 of 4
